United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hixson, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-813
Issued: July 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2007 appellant filed a timely appeal from the February 7, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review this denial. The Board has no jurisdiction to review the merits of the denial of his claim
for compensation, as he did not file this appeal within one year of the date of those decisions.
ISSUE
The issue is whether the Office properly denied appellant’s December 12, 2005 request
for reconsideration.
FACTUAL HISTORY
On September 25, 2003 appellant, then a 40-year-old distribution clerk, filed a claim
alleging that he sustained a traumatic injury that day: “Lifting of heavy tubs. Felt extreme pain

and tightening in lower back. Got worse as time went on.”1 He stopped work that day and
sought medical attention. Appellant was diagnosed with low back pain and muscle spasm.
In a November 10, 2003 statement, appellant described what happened, as follows:
“On September 25, 2003 I reinjured my back in the following manner.
“I clocked in at my normal 5:00 a.m. time and proceeded to the workroom floor.
We started pulling in the mail which was to be processed. The mail containers
were filled with approximately 300 to 600 pounds of mail. The container I was
working out of had mail tubs that were filled with magazines weighing
approximately 30 to 60 pounds each. In order to process these magazines, I had
to lift the tubs out of the container and place them on a trash can for leverage. I
was doing this for about an hour and 45 minutes when all of sudden I felt a severe
sharp pain in my lower back. Thinking it was perhaps a muscle spasm I
continued to work thinking it would subside. As I continued the pain worsened.
“I sat down hoping that would ease the pain but to no avail. As I stood up I
dropped a subscription card out of magazine. Instead of bending down, I thought
I would get down on my knees and reach for it that way, thinking it would help
ease the pain. While on my knees I reached for the card and the most
excruciating pain shot through my back. It was so painful it was paralyzing and
momentarily I could not move.
“Finally, I was able to pull myself up by grabbing onto a flat case. I informed the
supervisor that I needed medical attention and proceeded on to the doctor.”
In a decision dated November 17, 2003, the Office denied appellant’s claim for
compensation. The Office found that the evidence was insufficient to establish that the events
occurred as alleged. The Office further found no medical evidence providing a diagnosis that
could be connected to the claimed events.
A December 4, 2003 unsigned medical report noted appellant’s history of low back pain
and stated: “Apparently, in September 2003, he was reinjured at work….” He was diagnosed
with degenerative arthritis of the lumbar spine and chronic lumbar strain.
In a decision dated February 18, 2004, the Office reviewed the merits of appellant’s claim
and denied modification of its prior decision. The Office found that the unsigned medical report
described no specific incident of injury.
On February 25, 2004 Dr. Michael D. Gaither, appellant’s internist, addressed the alleged
injury:
“[Appellant] is a regular patient of mine and has been since September 12, 2002.
I began treating [him] in reference to his low back pain. He contacted my office
1

The record indicates that appellant had a previous back injury.

2

on September 25, 2003, in reference to reinjuring his back at work after lifting
mail and seen in my office that same day. Because of the findings, I
recommended physical therapy. However, this treatment was never initiated
because it was not approved by workers’ [c]ompensation. I then reported
[appellant] to the Chattanooga Orthopedic Group, where he saw Dr. [S. Craig]
Humphreys in reference to this persistent lower back pain. It is my professional
opinion that [appellant] did sustain an injury at work on September 25, 2003. As
a result of this reinjury, [he] has missed numerous days of work and the injury
may cause him to intermittently miss days at work.”
In a decision dated April 7, 2004, the Office reviewed the merits of appellant’s case and
denied modification of its prior decision. The Office found that Dr. Gaither’s narrative report
contained no diagnosis.
On May 12, 2004 Dr. Humphreys, the consulting Board-certified orthopedic surgeon,
noted that appellant initially injured his back in 2001. “This resolved,” he stated: “and he again
suffered another injury again in September 2003 while lifting at work. I feel this is a workrelated injury.” On July 21, 2004 Dr. Humphreys diagnosed degenerative arthritis of the lumbar
spine and partial L4-5 disc desiccation and tiny annular tear. On October 6, 2004 he reported a
five percent impairment of the body as a whole.
In a decision dated September 15, 2005, the Office reviewed the merits of appellant’s
case and modified its prior decision. The Office found the evidence sufficient to establish that
something did occur at work as alleged but insufficient to establish that this caused an injury:
“The medical evidence either discusses your prior 2001 injury or describes your having
degenerative disc disease and pain but does not link this to either being caused or affected in any
way to the September 2003 incident.”
On December 12, 2005 appellant requested reconsideration and he submitted a
December 7, 2005 report from Dr. Humphreys, who stated:
“As you are aware, [appellant] is a patient of mine. I am an orthopaedic spine
surgeon. On October 6, 2004 I issued [appellant] an impairment rating of [five]
percent I based this on the [American Medical Association, Guides to the
Evaluation of Permanent Impairment] fifth [e]dition, DRE [diagnosis-related
estimate] level 3. It is my opinion that this rating of five percent is directly
related to the September 25, 2003 work[-]related injury.”
In a decision dated February 7, 2006, the Office denied appellant’s request for a
reconsideration of his claim. The Office found that Dr. Humphreys’ December 7, 2005 report to
be repetitious. The Office also found that an impairment rating does not prove that the condition
is work related.

3

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against payment of compensation at any time on its own motion or upon
application.2 The employee shall exercise this right through a request to the district Office. The
request, along with the supporting statements and evidence, is called the “application for
reconsideration.”3
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.4
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.5 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.6
ANALYSIS
Appellant’s December 12, 2005 request for reconsideration does not show that the Office
erroneously applied or interpreted a specific point of law, nor does it advance a relevant legal
argument not previously considered by the Office. He submitted Dr. Humphreys’ December 7,
2005 opinion that a five percent permanent impairment was directly related to the September 25,
2003 work injury. The Board finds that this evidence does not constitute relevant and pertinent
new evidence not previously considered by the Office.
The underlying issue in appellant’s case is whether the events that took place at work on
September 25, 2003 caused or aggravated any diagnosed medical condition. Appellant has
submitted a detailed description of what happened that day and the Office has accepted that he
experienced the incidents as alleged. The Office denied his claim because no physician provided
a narrative opinion demonstrating familiarity with appellant’s account of events and soundly
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.605 (1999).

4

Id. at § 10.606.

5

Id. at § 10.607(a).

6

Id. at § 10.608.

4

explaining how the September 25, 2003 incident caused or aggravated a specifically diagnosed
medical condition. Without this well-reasoned medical opinion on causal relationship, based on
a proper factual and medical background, the Office found that appellant has not met his burden
of proof to establish that he sustained an injury in the performance of duty on
September 25, 2003.
The issue in appellant’s case has nothing to do with impairment under the A.M.A.,
Guides (5th ed. 2001). This evidence of impairment is irrelevant. Although Dr. Humphrey
obtained a history of a September 25, 2003 work-related injury, this is precisely what appellant
has not established; that the events which occurred on September 25, 2003 caused or aggravated
a particular medical condition. The Board finds that the evidence submitted to support
appellant’s December 12, 2005 request for reconsideration is irrelevant and, therefore,
insufficient to warrant a reopening of his case for a review on its merits.
As appellant’s request does not meet at least one of the standards for obtaining a merit
review of his case, the Board will affirm the Office decision denying that request.
CONCLUSION
The Board finds that the Office properly denied appellant’s December 12, 2005 request
for reconsideration. He is not entitled to a reopening of his case.
ORDER
IT IS HEREBY ORDERED THAT the February 7, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

